      Case: 1:18-cv-06187 Document #: 7 Filed: 10/29/18 Page 1 of 3 PageID #:14




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

BRYAN CRAIG FLANDERS,                           )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       ) Case No. 1:18-cv-6187
                                                ) Judge Ronald A. Guzman
TRUEACCORD CORP., and LVNV                      )
FUNDING, LLC,                                   )
                                                )
               Defendants.                      )
                                                )


                   RULE 26(F) JOINT PROPOSED DISCOVERY PLAN

       Now come the parties to the above-captioned matter, pursuant to Rule 26(f)(3) of the

Federal Rules of Civil Procedure, the Court’s order of September 12, 2018 and the Court’s

standing order on “Initial Appearances,” after having conferred to discuss the nature of the case

and proposed discovery plan, and state as follows:

       1. Rule 26(f)(3)(A).

       The parties propose that Rule 26(a)(1) initial disclosures be served no later than

November 9, 2018.

       2. Rule 26(f)(3)(B).

       Defendant anticipates discovery on sole legal which is whether the language in the e-

mails Plaintiff received are false, misleading and unfair or an unfair or unconscionable means to

collect or attempt to collect as alleged in Plaintiff’s Complaint. Plaintiff anticipates needing a

survey of consumers to help establish that the letter in question is misleading and requests a
      Case: 1:18-cv-06187 Document #: 7 Filed: 10/29/18 Page 2 of 3 PageID #:15



status conference at or near the close of fact discovery to inform the Court whether expert

discovery will be needed.

       The parties agree discovery should proceed in phases with any expert discovery taking

place after fact discovery has closed. The parties propose that fact discovery close no later than

March 19, 2019.

       3. Rule 26(f)(3)(C).

       At this time, the parties do not anticipate any issues about the disclosure or discovery of

electronically stored information.

       4. Rule 26(f)(3)(D).

       At this time, the parties do not anticipate any issues about claims of privilege or of

protection as trial-preparation materials and do not anticipate the need for a privilege-related

court order under Fed. R. Evid. 502.

       5. Rule 26(f)(3)(E).

       At this time, the parties do not propose than any changes be made in limitation on the

discovery imposed under the Federal Rules of Civil Procedure or local rules of this Court.

       6. Rule 26(f)(3)(F).

       At this time, the parties do not propose any other orders be entered under Fed. R. Civ. P.

26(c), 16(b), or 16(c). The parties retain the right to move for such protective orders in the

future, should the discovery phase yield the need for such.

Dated: October 29, 2018

For Plaintiff                                                    For Defendants:

s/ Nathan C. Volheim
Nathan C. Volheim
Sulaiman Law Group, Ltd.
     Case: 1:18-cv-06187 Document #: 7 Filed: 10/29/18 Page 3 of 3 PageID #:16




                                                      /s/ Nicole M. Strickler 
                                                      Nicole M. Strickler
                                                      Messer Strickler, Ltd.
                                                      225 W. Washington, Ste. 575
                                                      Chicago, IL 60606
                                                      (312) 334-3442
                                                      (312) 334-2473 (fact)
                                                      nstrickler@messerstrickler.com


                               CERTIFICATE OF SERVICE

       This is to certify that a true copy of the above and foregoing Rule 26(f) Joint Proposed

Discovery Plan was served via ECF on all counsel of record on the 29th day of October, 2018.




                                                          s/ Nathan C. Volheim
                                                          Nathan C. Volheim
